Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Marin Cionca on 8/17/2022.

The application has been amended as follows: 

1. (PREVIOUSLY PRESENTED) A tiered burner, comprising: 
a chamber defining a hollow interior space having a circular shape and a first volume, the circular chamber having an outer wall and an inner wall, towards a central cavity; 
a plurality of vanes in a tiered arrangement, each vane of the plurality of vanes having: 
an outer edge connected to the inner wall; and 
an inner edge, each inner edge extending radially away from the inner wall; 
a plurality of rows of burner ports along the inner wall, each row of burner ports being underneath each inner edge, and at a greater distance from a central axis of the central cavity than the inner edge, such that flames emitted from the row of burner ports is impinged from above by the inner edge and thus directed towards a center of the central cavity, and thus each vane of the plurality of vanes is configured to be heated to become red-hot and emit infrared radiation; 
a row of outer burner ports along the outer wall; 
wherein the plurality of vanes comprises: 
a first lowermost vane having a first diameter, and wherein the inner edge of the first lowermost vane is closest to the center of the central cavity; 
a second vane above the first lowermost vane and having a second diameter, the inner edge of the second vane overhanging the outer edge of the first lowermost vane; 
a third vane above the second vane and having a third diameter, the inner edge of the third vane overhanging the outer edge of the second vane; 
a fourth uppermost vane having a fourth diameter, the inner edge of the fourth uppermost vane overhanging the outer edge of the third vane; 
an outer vane substantially aligned with the fourth uppermost vane, the outer vane extending outwards from the outer wall and over the row of outer burner ports such that flames emitted from the row of outer burner ports is impinged from above and directed away from the center of the chamber and causes a transfer of infrared radiation to the fourth uppermost vane; and 
wherein the fourth diameter is larger than the third diameter, the third diameter is larger than the second diameter, and the second diameter is larger than the first diameter; 
the central cavity being defined by the plurality of vanes, such that the tiered arrangement of the plurality of vanes causes the central cavity to have a conical shape; 
thereby the tiered arrangement of the plurality of vanes and staggering of the burner ports within each row of burner ports causes the flames in successive rows to avoid overlapping; and 
a Venturi tube in fluid communication with the hollow interior space, such that the Venturi tube delivers gas into the hollow interior space and thus through the burner ports and into the central cavity, the Venturi tube having: 
a first end connecting the Venturi tube to the chamber; 
a second end configured to receive the gas from the gas source, the second end having a shutter configured to be slidably opened to control an amount of the gas delivered to the chamber; 
a second volume smaller than the first volume; and 
a constriction between the first end and the second end.

2. (ORIGINAL) The tiered burner of claim 1, the second end of the Venturi tube further comprising a means for attaching the Venturi tube to the gas source.

3. (ORIGINAL) The tiered burner of claim 1, wherein a top vane surface of each vane is angled downwards at an angle less than 90 degrees with respect to an upper surface of the tiered burner.

4. (CANCELLED)

5. (PREVIOUSLY PRESENTED) A tiered burner, comprising: 
a chamber defining a hollow interior space, the chamber having an outer wall and an inner wall; 
a plurality of vanes in a tiered arrangement, each vane of the plurality of vanes having an outer edge and an inner edge, each inner edge extending from the inner wall of the central cavity; 
a plurality of rows of burner ports along the inner wall, each row of burner ports being underneath each inner edge, such that flames emitted from the row of burner ports is impinged from above by the inner edge and thus directed towards a center of the plurality of vanes; 
thereby the tiered arrangement of the plurality of vanes and the staggering of the burner ports within each row of burner ports causes the flames in successive rows to avoid overlapping; 
a row of outer burner ports along the outer wall; 
an outer vane substantially aligned with an uppermost vane of the plurality of vanes, the outer vane extending outwards from the outer wall and over the row of outer burner ports such that flames emitted from the row of outer burner ports is impinged from above and causes a transfer of heat to the uppermost vane of the plurality of vanes; 
a central cavity defined by the plurality of vanes, wherein a bottom end of the plurality of vanes has a first size, and a top end of the plurality of vanes a second size greater than the first size, such that the central cavity is conical; and 
a Venturi tube in fluid communication with the hollow interior space, such that the Venturi tube delivers gas into the hollow interior space and thus through the burner ports and into the central cavity, the Venturi tube having: 
a first end connecting the Venturi tube to the chamber; 
a second end configured to receive the gas from the gas source; and 
a constriction at a midpoint between the first end and the second end, such that the gas is subjected to a Venturi effect within the Venturi tube.

6. (ORIGINAL) The tiered burner of claim 5, wherein each vane of the plurality of vanes is configured to be heated to emit infrared radiation.

7. (ORIGINAL) The tiered burner of claim 5, wherein the plurality of vanes is four vanes.

8. (ORIGINAL) The tiered burner of claim 5, the second end of the Venturi tube further comprising: 
a means for attaching the Venturi tube to the gas source; and 
a shutter configured to be slidably opened to control an amount of the gas delivered to the chamber.

9. (ORIGINAL) The tiered burner of claim 5, wherein a top vane surface of each vane is angled downwards at an angle less than 90 degrees with respect to an upper surface of the tiered burner.

10. (PREVIOUSLY PRESENTED) The tiered burner of claim 5, wherein each burner port of each row of burner ports is arranged in a staggered formation, such that a top portion of the burner ports is aligned with a bottom side of an outer edge of a first vane, and a bottom portion of the burner ports is aligned with a top side of an inner edge of a second vane.

11. (ORIGINAL) The tiered burner of claim 5, wherein the inner wall is sloped downwards towards the center of the plurality of vanes at a 45 - 50 degree angle with respect to a top surface of the tiered burner.

12. (CURRENTLY AMENDED) A tiered burner comprising: 
a chamber; 
a plurality of vanes; 
a plurality of rows of burner ports; 
a central cavity defined by the plurality of vanes, wherein a bottom end of the plurality of vanes has a first size, and a top end of the plurality of vanes a second size greater than the first size, such that the central cavity is conical;
a Venturi tube in fluid communication with and connected to the chamber, and the chamber further being in fluid communication with the rows of burner ports; 
the chamber having an outer wall and an inner wall; the plurality of vanes having a tiered arrangement; 
each vane of the plurality of vanes having an inner edge extending from the inner wall towards a center of the plurality of vanes, and extending above a row of burner ports of the plurality of rows of burner ports, such that the plurality of rows of burner ports and the plurality of vanes are disposed substantially along the inner wall, and such that flames emitted from the row of burner ports is impinged from above by the inner edge and thus directed towards the center of the plurality of vanes; 
thereby the tiered arrangement of the plurality of vanes and staggering of the burner ports within each row of burner ports causes the flames in successive rows to avoid overlapping; and 
the Venturi tube having: 
a first end creating a connection to the chamber; 
a second end configured to receive gas from a gas source; and 
a constriction at a midpoint between the first end and the second end.

13-14. (CANCELLED)

15. (ORIGINAL) The tiered burner of claim 12, wherein a top vane surface of each vane is angled downwards at an angle less than 90 degrees with respect to an upper surface of the tiered burner, and wherein the inner wall is angled downwards and towards the center of the plurality of vanes.

16. (ORIGINAL) The tiered burner of claim 12, wherein the chamber surrounds the burner ports.

17. (ORIGINAL) The tiered burner of claim 12, wherein the burner ports are perforated in the inner wall of the chamber.

18. (ORIGINAL) The tiered burner of claim 12, further comprising a row of outer burner ports perforated in the outer wall of the chamber and configured to cause a transfer of heat to an upper surface of the tiered burner.

19. (ORIGINAL) The tiered burner of claim 12, wherein the plurality of vanes is four vanes.

20. (PREVIOUSLY PRESENTED) The tiered burner of claim 12, wherein each burner port of each row of burner ports is arranged in a staggered formation, such that a top portion of the burner ports is aligned with a bottom side of an outer edge of a first vane, and a bottom portion of the burner ports is aligned with a top side of an inner edge of a second vane.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record teaches or suggests a tiered burner with all of the limitations of independent claims 1, 5, and 12. The other claims are allowable at least because they depend from allowable independent claims.
Applicant’s arguments, filed in the appeal brief of 5/16/2022, have been fully considered and are persuasive. The rejections have been withdrawn. Specifically, the applicant’s argument on page 13 that “the ‘653 patent publication does not simply recite a cylindrical central cavity but rather actually teaches against a conical central cavity because the vanes (‘flame holding walls’) are required to be arranged continuously, enabling the flame ports to be close together and enabling the flames to overlap. This requires the particular shape that is taught by the ‘653 patent publication is not possible with the arrangement recited in claim 1.” In other words, the vanes taught by ‘653 exist as a consequence of the cylindrical form, and introducing the teachings of ‘653 to the conical form of the primary reference would not necessarily result in a conical burner having the claimed vanes. The examiner noted that the limitations regarding the conical form of the burner were not present in independent claim 12 and contacted the applicant to include these limitations in claim 12 to place the application in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762                                                                                                                                                                                                        /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762